Citation Nr: 0901830	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
November 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Right ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is right ankle disability otherwise related to such 
service.


CONCLUSION OF LAW

Right ankle disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2008 
and April 2008, subsequent to the February 2005 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the February 2008 and April 2008 notices were not 
provided prior to the February 2005 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2008 supplemental statement of the 
case, following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records, 
assisted the veteran in obtaining evidence, and afforded the 
veteran VA examinations in July 2005 and May 2008.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records from June 1970 show an injury to 
the veteran's right ankle after jumping off a truck a week 
prior to being seen.  However, no significant abnormalities 
were seen on x-ray in June 1970.  Further, on his November 
1970 separation examination, his feet were clinically 
evaluated as normal and there were no indications that he had 
ankle disability.  In addition, the veteran declared at the 
time that he was in good health.  The November 1970 
examination report suggests that neither the veteran nor 
trained medical personnel were of the opinion that there were 
any residuals of the July 1970 injury at that time. 

Further, post service treatment records show that the veteran 
was first seen for ankle disability (specifically, mild 
degenerative joint disease) at the VA examination in July 
2005, approximately 35 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the one year 
presumption of service incurrence for arthritis of the right 
ankle is not for application.

On VA examination in July 2005, x-rays of the right ankle 
showed degenerative joint disease with narrowing.  However, 
the examiner did not offer any opinion as to a possible link 
to the in-service right ankle injury.  Accordingly, the Board 
remanded the veteran's claim in February 2008 to afford the 
veteran another VA examination.

The veteran was afforded another VA examination in May 2008.  
After review of the veteran's claims file and examination of 
the veteran, the VA examiner opined that the veteran had an 
ankle sprain in 1970 and that further evaluation has been 
negative except for recent complaints.  The examiner stated 
that it is less likely that the veteran's current ankle 
disability is due to the ankle sprain sustained in 1970.  The 
examiner went on to point out that the veteran suffers from 
other disorders of the feet (hammertoe deformity, heel spurs, 
and diabetic peripheral neuritis) which were not secondary to 
the injury in 1970.  The Board notes that there is no medical 
opinion of record to the contrary.

The Board acknowledges the veteran's assertions that right 
ankle disability is due to an in-service injury.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  
 
The Board understands fully the veteran's contentions.  
Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's claim.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


